internal_revenue_service national_office technical_advice_memorandum release number release date date date uil e o exams programs and review internal_revenue_service commerce street mc dal dallas tx taxpayer's name taxpayer's address taxpayer's identification_number years involved date of conference legend q r s t u u1 u2 u3 u4 v w a b c d description of the parties a is a trustee of q a private_foundation a is also a descendant of a substantial e f g date date city issue whether the loans to r from v a disqualified_person to q represent indirect self-dealing facts contributor and is therefore a disqualified_person to q under both sec_4946 of the code as foundation_manager and sec_4946 for a familial relationship total number of directors treating any fraction thereof as an additional director the class b common_stock has the right to elect the remaining directors a owns big_number shares of class a common_stock and big_number shares of class b common_stock of v a thus owns a controlling_interest in v due to a’s ownership of more than of the total combined voting power v is a disqualified_person to q under sec_4946 of the code ownership of the remaining issued and outstanding shares of class a common_stock is widely held ownership of the remaining issued and outstanding shares of class b stock is held by u the collective name for the following trusts u1 u2 u3 and u4 each of these trusts is for the benefit of one of a’s children which consists of equal shares for b c d and e the four trusts are governed by a single trust_indenture and various amendments executed by a in a private_letter_ruling the four trusts were held to be disqualified persons to q approximately c is the president and chief operating officer d and e are on the board_of directors in addition a receives in excess of dollar_figure--------------a year in salary and benefits from v and c receives in excess of dollar_figure----------- by s a split-interest trust as defined by sec_4947 of the code with primarily charitable beneficial_ownership the ownership was unchanged as of date when a private_letter_ruling was requested as to whether r represented an excess business holding the service ruled that q eventually had to reduce its holdings in r below v is a publicly traded company the class a common_stock of v elects one-third of the r was originally a family-owned entity as of date it was owned by q and a has held positions as chairman of the board director and ceo of v since t total s q ____ ____ owner of shares owned percentage t is a tax-exempt_organization as described in sec_501 and is classified as as of ownership of r has been as follows other than a private_foundation under sec_509 t receives a substantial amount of its funding from v t‘s amended articles of incorporation provides for a three-member board_of directors currently composed of a as lifetime director and b and d as the other two directors q s and t each year for several years for the sole purpose of authorizing him to vote their r shares on their behalf at the annual shareholders meeting in and a also serves on the board_of r and was its chairman in and in a f his spouse and b his son represented of the six-member board_of directors all three are disqualified persons to v in addition g the son of f was on the board_of directors in two additional directors were added d a and f's daughter and e a's son both d and e are disqualified persons to v since five of the eight members of the board_of directors of r were disqualified persons to q loan transactions during r had three outstanding loans with v the balance_sheet of r shows dollar_figure----- -----------------and dollar_figure----------------of long term debt owed in and respectively this debt is comprised entirely of loans from v and w another related corporation loans from both v and w are similar with slight variations in their terms all loans contain some variation of the following according to the minutes of r a received the proxies in a fiduciary capacity from each of late payment penalty in the event r fails to make payments when due acceleration clause if r is deemed in default ability of maker to increase interest to maximum rate allowed by law in event of default prohibition against prepayment until after the 5th year or 7th if a year note prepayment penalty of of outstanding principal during first year prepayment allowed with penalty decreased each additional year sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations sec_4941 of the internal_revenue_code provides a tax on each act of self- sec_4941 of the code defines self dealing as any direct or indirect b lending each loan was a mortgage loan issued to r and secured_by real_property interest rates varied between and law dealing between a disqualified_person and a private_foundation of money or other extension of credit between a private_foundation and a disqualified_person provides that an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing similarly an organization is controlled by a private_foundation in the case of such a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such a person's relationship within the meaning of sec_4946 c through g to such disqualified_person may only by aggregating their votes or positions of authority with that of the foundation require the organization to engage in such a transaction the controlled organization need not be a private_foundation for example it may be any type of exempt or nonexempt organization including a school hospital operating_foundation or social_welfare_organization an organization will be considered to be controlled by a private_foundation or by a private_foundation and disqualified persons referred to in the second sentence of this subparagraph if such persons are able in fact to control the organization even if their aggregate voting power is less than percent of the total voting power of the organization's governing body or if one or more of such persons has the right to exercise veto power over the actions of such organization relevant to any potential acts of self- dealing controlling_interest of the voting_stock of corporation x and as a result of such interest elects a majority of the board_of directors of x two of the foundation managers a and b who are also directors of corporation x form corporation y for the purpose of building and managing a country club a and b receive a total of percent of y's stock making y a disqualified_person with respect to p under sec_4946 in order to finance the construction and operation of the country club y requested and received a loan in the amount of dollar_figure million from x the making of the loan by x to y shall constitute an indirect act of self-dealing between p and y in sec_53_4941_d_-1 example of the regulations private_foundation p owns percent of the voting_stock of corporation w a a substantial_contributor with respect to p owns percent of the voting_stock of corporation w b a's son own sec_15 percent of the voting_stock of corporation w the terms of the voting_stock are such that p a and b could vote their stock in a block to elect a majority of the board_of directors of w w is treated as controlled by p within the meaning of subparagraph of this paragraph for purposes of this example a and b also own percent of the stock of corporation y making y a disqualified_person with respect to p under in sec_53_4941_d_-1 example of the regulations private_foundation p owns the moody v commissioner tcmemo_1995_195 involved a similar issue where the court in sec_53_4941_d_-1 example of the regulations a a disqualified_person with sec_4946 w makes a loan to y of dollar_figure million the making of this loan by w to y shall constitute an indirect act of self-dealing between p and y respect to private_foundation p enters into a contract with corporation m which is also a disqualified_person with respect to p p owns percent of m's stock and controls m within the meaning of subparagraph of this paragraph m is in the retail department store business purchases by a of goods sold by m in the normal and customary course of business at retail or higher prices are not indirect acts of self-dealing so long as the total of the amounts involved in all of such purchases by a in any one year does not exceed dollar_figure revrul_76_158 held that a private_foundation that owned of the voting_stock of a corporation and whose foundation_manager personally owned the remaining percent but did not hold a position of authority in the corporation by virtue of being foundation_manager did not control the corporation for purposes of sec_4941 of the code the private_foundation did not have the right to exercise veto power over the actions of the corporation and had no authority over the corporation's actions other than that represented by it sec_35 stock ownership did not find indirect self-dealing shearn moody jr a trustee of the moody foundation and a director of gal-tex incurred a large bill at a hotel owned by gal-tex which at the time was owned by the foundation and the libbie shearn moody trust mr moody billed the foundation for the expenses the foundation refused to pay as mr moody failed to substantiate a business_purpose for the expenses mr moody filed for bankruptcy and the hotel sought to collect in the bankruptcy proceedings unsuccessfully the court agreed with the premise that a disqualified_person can engage in indirect self-dealing with private_foundation assets by engaging in transactions with an organization controlled by the private_foundation but held that the foundation did not control gal-tex under the circumstances applying sec_53_4941_d_-1 of the regulations the court reasoned that the foundation or its foundation managers acting in such capacity did not control gal-tex reasoning that ownership is ordinarily not enough to constitute control that mr moody together with others who are disqualified persons by virtue of their relationship to mr moody there were none could not require gal-tex to engage in self- dealing only by aggregating their influence with that of the foundation that mr moody lacked actual control or a veto power over the activities of gal-tex and that to the contrary gal-tex exercised considerable independence from both mr moody and the foundation in seeking payment from them the court also reasoned that failure of an organization to come within the control tests of the regulations may not be determinative there may exist other ways to engage in self-dealing through organizations that are related to the private_foundation though the facts did not support indirect self-dealing in this instance the court went on to find indirect self-dealing in other transactions involving foundation grants to charities that used some of the funds for the personal benefit of mr moody eg paying his bankruptcy lawyers for research projects rationale under the facts presented we conclude that the loans to r from v a disqualified_person to q do not constitute acts of indirect self-dealing under sec_4941 of the code under the second sentence of sec_53_4941_d_-1 the disqualified_person sec_53_4941_d_-1 of the regulations provides several tests for determining sec_4941 of the code generally prohibits lending of money between a private_foundation and a disqualified_person it prohibits indirect as well as direct lending one form of indirect self-dealing is between a disqualified_person and an organization controlled by the private_foundation transactions between a disqualified_person and an organization not controlled by the private_foundation are not indirect acts of self-dealing in most cases however the code and regulations do not systematically define all manner of indirect self-dealing instead the facts and circumstances must be considered in each case whether an organization is controlled by a private_foundation for purposes of indirect acts of self- dealing in the first second and fourth sentences considering the first sentence of sec_53_4941_d_-1 q owns less than a minority interest of r and as such is unable to force r to enter into any lease arrangement also the facts provided do not indicate that any of q’s foundation managers in their capacity as foundation managers had such control thus q did not control r under this test engaging in the purported act of indirect self-dealing is v the facts do not indicate that there are any persons who are disqualified persons by reason of an ownership relationship to v s controls r without the assistance of q thus q did not control r under this test in fact even if less than voting power or relevant veto power the first contemplates a situation where there is no majority owner but a plurality owner exercising control see example which does not appear to be the case here moreover there are no facts indicating that q exercises actual control_over r the fourth sentence also indicates that a relevant veto power may be regarded as control viewed in light of revrul_76_158 q did not control r through veto power person and an organization controlled by q we find that the loans did not otherwise constitute indirect self-dealing on the facts presented conclusion constitute acts of indirect self-dealing under sec_4941 of the code the fourth sentence of sec_53_4941_d_-1 references two types of control control based on the foregoing we find that the loan transactions were not between a disqualified based on the foregoing facts the loans to r from v a disqualified_person to q do not a copy of this memorandum is to be given to v sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent -end-
